--------------------------------------------------------------------------------

 Exhibit 10.5


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED INTERCREDITOR
AND SUBORDINATION AGREEMENT
 
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED INTERCREDITOR AND
SUBORDINATION AGREEMENT (herein called this “Amendment”) is made as of the 29th
day of June, 2005, by and among THE ROYAL BANK OF SCOTLAND plc, as agent (in
such capacity, and together with any successor in such capacity, the
“Subordinated Agent”) for each of the lenders that is signatory to, or which
becomes a signatory to, the Subordinated Credit Agreement (collectively, the
“Subordinated Lenders”), and BANK OF AMERICA, N.A., as agent (in such capacity
as agent, and together with any successor in such capacity, the “Senior Agent”)
for each of the lenders that is signatory to, or which becomes a signatory to
the Senior Credit Agreement (collectively, the “Senior Lenders”).


BRIGHAM EXPLORATION COMPANY, a Delaware corporation (the “Parent”), BRIGHAM OIL
& GAS, L.P., a Delaware limited partnership (“BOG”), and BRIGHAM, INC., a Nevada
corporation (“BI”) are signatories hereto solely for the purpose of evidencing
their acknowledgment and consent to the terms and conditions of this Amendment.


W I T N E S S E T H:


WHEREAS, the Senior Agent, the Subordinated Agent, the Parent, BOG and BI are
parties to the Second Amended and Restated Intercreditor and Subordination
Agreement dated as of January 21, 2005 (the “Original Agreement”), for the
purposes and consideration therein expressed;


WHEREAS, the Senior Agent and the Subordinated Agent desire to amend the
Original Agreement for the purposes described herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Senior Lenders and the Subordinated
Lenders to BOG, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:


ARTICLE I.
DEFINITIONS AND REFERENCES


Section 1.1.    Defined Terms. Unless the context otherwise requires or unless
otherwise expressly defined herein, the terms defined in the Original Agreement
shall have the same meanings whenever used in this Amendment. As used herein,
the following terms shall have the following meanings:


“Intercreditor Agreement” means the Original Agreement as amended by this
Amendment.
 
1

--------------------------------------------------------------------------------


 
ARTICLE II.
AMENDMENTS

 
Section 2.1.  Introductory Paragraph and Recitals.


(a)  Any references to “Senior Agent” contained in the Original Agreement shall
be amended to refer to Bank of America, N.A., as agent (in such capacity as
agent, and together with any successor in such capacity.


(b)  Recital A of the Original Agreement is hereby amended in its entirety as
follows:
 
A.  BOG, as the borrower, the Senior Lenders and the Senior Agent are parties to
that certain Fourth Amended and Restated Credit Agreement dated as of June 29,
2005 (such agreement, as the same may be from time to time amended, modified,
supplemented, restated, refinanced or replaced, the “Senior Credit Agreement”),
pursuant to which the Senior Lenders have made certain credit available to and
on behalf of BOG.
 
(c)  Recital E of the Original Agreement is hereby amended in its entirety as
follows:
 
E.  BOG has entered into that certain Second Amended and Restated Subordinated
Credit Agreement dated as of January 21, 2005 with the Subordinated Agent and
the Subordinated Lenders, as amended by the First Amendment to Second Amended
and Restated Subordinated Credit Agreement dated as of June 29, 2005 (such
agreement, as amended and as the same may be from time to time further amended,
modified, supplemented, restated, refinanced or replaced as permitted herein,
the “Subordinated Credit Agreement”) pursuant to which the Subordinated Lenders
will make loans to BOG, such advances to be evidenced by a promissory note
executed and delivered by BOG in accordance with the Subordinated Credit
Agreement (such promissory note, as the same may be from time to time amended,
modified, supplemented, restated, refinanced or replaced as permitted herein,
the “Subordinated Note”).
 
Section 2.2.  Section 3.3(c) of the Original Agreement is hereby amended by
replacing “$20,000,000” with “$40,000,000”.


Section 2.3.  Section 4.3 of the Original Agreement is hereby amended by
replacing the notice information set forth therein with the following:


Bank of America, N.A.
 
2

--------------------------------------------------------------------------------


 
ARTICLE III.
 
CONSENT
 
Section 3.1.    Consent and Waiver. The Senior Agent hereby consents to the
execution and delivery of the First Amendment to Second Amended and Restated
Subordinated Credit Agreement dated as of June 29, 2005 among BOG, Subordinated
Agent and the Subordinated Lenders (the “First Amendment”) and to the
transactions described therein and waives any and all defaults arising or which
may have heretofore arisen under Section 3.3 of the Original Agreement as a
result of the First Amendment or such transactions. The consents and waivers
contained herein are limited to the extent described herein and shall not be
construed to be a consent to or a waiver of any other actions prohibited by the
Intercreditor Agreement or the Senior Loan Documents. The Senior Agent reserves
the right to exercise any rights and remedies available to it in connection with
any future defaults with respect to Section 3.3 of the Intercreditor Agreement
and any other provision of any other Senior Loan Document.
 
ARTICLE IV.
 
MISCELLANEOUS
 
Section 4.1.   Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Without in any way
modifying or limiting the foregoing, each of the undersigned Credit Parties
hereby (a) consents to the provisions of this Amendment and the transactions
contemplated herein, and (b) ratifies and confirms its obligations made by it in
favor of Senior Agent for the benefit of each Senior Lender and the Subordinated
Agent for the benefit of each Subordinated Lender pursuant to and in accordance
with Article II of the Intercreditor Agreement, and agrees that its obligations
and covenants thereunder are unimpaired hereby and shall remain in full force
and effect. Any reference to the Intercreditor Agreement in any Senior Loan
Document or Subordinated Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Senior Lenders or the Subordinated
Lender under the Intercreditor Agreement or any other Senior Loan Document or
Subordinated Loan Document, as the case may be, nor constitute a waiver of any
provision of the Intercreditor Agreement or any Senior Loan Document or
Subordinated Loan Document.
 
Section 4.2.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 4.3.  Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.
 
3

--------------------------------------------------------------------------------


 
THIS AMENDMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES HERETO.
 
[Signatures on Following Page]
 


4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.



     
SENIOR AGENT:
                 
BANK OF AMERICA, N.A.,
       
as the Senior Agent
                 
/s/ Matthew C. Correia
       
Assistant Vice President
                           
SUBORDINATED AGENT:
                 
THE ROYAL BANK OF SCOTLAND plc,
       
as the Subordinated Agent
                 
/s/ Phillip R. Ballard
       
Senior Vice President
            BRIGHAM EXPLORATION COMPANY,       a Delaware corporation          
      /s/ Eugene B. Shepherd, Jr.       Executive Vice President and Chief
Financial Officer                 BRIGHAM OIL & GAS, L.P.,       a Delaware
limited partnership                
By:      Brigham, Inc., its General Partner
                /s/ Eugene B. Shepherd, Jr.       Executive Vice President and
Chief Financial Officer                 BRIGHAM, INC.,       a Nevada
corporation                 /s/ Eugene B. Shepherd, Jr.       Executive Vice
President and Chief Financial Officer      

 
5

--------------------------------------------------------------------------------